[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant Vennede Ervin pleaded guilty to one count of forgery. The trial court ordered Ervin to serve the minimum sentence of six months' incarceration. Ervin has appealed.
We overrule Ervin's sole assignment of error, which alleges that the sentence imposed by the trial court was contrary to law because the court failed to properly consider certain mitigating factors pursuant to R.C.2929.12(C). The record does not support Ervin's argument that the trial court failed to consider the mitigating factors, but demonstrates that the court simply chose not to give them the same weight as Ervin argued they should have carried. See State v. Howard (Sept. 11, 1998), Hamilton App. No. C-971049, unreported.
In imposing sentence, the trial court noted that Ervin was on probation for breaking and entering, that he had a "criminal record," that he had attempted to underplay his part in the offense, that he had previously served a prison term, that he was not amenable to community control because of a past, failed probation, and that a prison term was consistent with the purposes of sentencing. We hold that the record supports the sentence imposed by the trial court.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Painter and Shannon, JJ.
Raymond e. Shannon, retired, of the First Appellate District, sitting by assignment.